Per Curiam.—If
this was not an erection or construction of a building, the auditor was right in rejecting the claim of the ex-ceptant. For remodelling or repairing, the mechanic or material man has no lien given him by the act. There being no claim for an issue here, the fact is submitted to our determination. Upon the whole evidence, we think it was an alteration and repair of an old building. The walls were the same, though newly faced, and the store was merely modernized in the interior. The owner continued to live in it while the work was going on.
Report confirmed.